Citation Nr: 1110710	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a fracture of the right 5th proximal phalanx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's current residuals of a fracture of the right 5th proximal phalanx can not be reasonably disassociated from his military service.


CONCLUSION OF LAW

Residuals of a fracture of the right 5th proximal phalanx was incurred during military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Veteran served on active duty from March 1966 to January 1968.  In March 2005, he filed his present claim seeking service connection for residuals of a fracture of the right 5th proximal phalanx.

After reviewing the evidence of record, the Board finds that the Veteran's currently has residuals of a fracture of the right 5th proximal phalanx which can not be reasonably disassociated from his military service.  A review of his service treatment records revealed that the Veteran fractured his right 5th proximal phalanx.  A September 1967 physical profile report noted a diagnosis of fracture, dislocation, right 5th proximal phalanx.  A January 1968 medical history report noted the Veteran's history a broken 5th right toe which was sewed up.  Accordingly, this condition was noted during service.  The record further shows that the Veteran currently has residuals of a fracture of the right 5th proximal phalanx.  Specifically, the September 2006 VA examination noted tenderness to palpation of the right 5th toe.  The report also concludes with an impression of a fracture dislocation of the right 5th toe with residuals of pain and pressure with his shoe, but without residual abnormalities on x-ray.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Finally, the Board finds the contentions of the Veteran concerning his post service continuity of the same symptomatology related to his right 5th toe to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Specifically, the Veteran contends that he has experienced soreness and pain in his right 5th toe ever since his inservice injury, and that he has treated this condition by purchasing wide shoes, restricting some physical activities, and using over the counter medications. 

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has residuals of a fracture of the right 5th proximal phalanx which was incurred during his active military service.  Accordingly, service connection for residuals of a fracture of the right 5th proximal phalanx is warranted.


ORDER

Service connection for residuals of a fracture of the right 5th proximal phalanx is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


